Citation Nr: 9920970	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-40 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This appeal was previously before the 
Board in January 1998.

The Board observes that a September 1998 rating decision 
granted the veteran's request for an increased evaluation for 
his service-connected left knee disability.  The September 
1998 decision also denied his request for a total disability 
rating based on individual unemployability.  These issues are 
not in appellate status, as no notice of disagreement has 
been received to initiate an appeal from the RO's decision.


REMAND

A preliminary review of the record discloses that it is 
unclear whether all pertinent records have been obtained in 
this case.  Specifically, the veteran indicated at his 
January 1999 Board hearing that he had received treatment at 
the VA Medical Center in Poplar Bluff, Missouri, in 1997.  
The Board finds that an attempt should be made to obtain the 
records to which the veteran has referred.  With respect to 
the VA records, the VA is deemed to have constructive 
knowledge of those records and, in this case, has actual 
knowledge of the existence of those records.  As such, they 
are considered to be evidence which is of record at the time 
any decision is made, and should be associated with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In light of the foregoing, the Board will defer consideration 
of the question of whether the claims are well grounded.  
Accordingly, this case is REMANDED for the following action:

Any VA medical records documenting 
treatment of the veteran's disabilities 
on appeal which are not already of record 
should be associated with the claims 
file.  In particular, the RO should 
attempt to obtain any treatment records 
relating to the veteran from the VAMC in 
Poplar Bluff, Missouri in 1997.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	CONSTANCE B. TOBIAS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


